PER CURIAM:
Original proceeding.
Leonard Victor Hammer, an inmate of the Montana State Prison, appearing pro se, petitions for leave to withdraw a plea of guilty to the crime of forgery entered in the district court of Hill County. Petitioner states he waived assistance of counsel but now contends that his plea was entered on account of duress and misinformation given him by the court and the county attorney. Petitioner further states that this proceeding has been instituted to exhaust his state remedies and provide a basis for further determination in the federal courts.
Petitioner does not set forth what he contends to have been the misinformation given him, merely quoting portions of various court opinions. It is his contention that lack of counsel makes his guilty plea illegal, though it is clear from his peti*497tion that services of counsel were offered him by the court because he admits he waived such right of counsel.
Petitioner further asserts he had and has a mental condition and complains because no inquiry was made by the court with respect to his competency. From what appears in the petition no such contention was made in the district court at the time of entry of the plea but apparently petitioner was subsequently advised in a district court proceeding that he appeared competent to the district judge. Petitioner states documentary evidence can be produced, but none is produced.
No merit appearing from the petition it is denied and the proceeding is dismissed.